Appellant his filed a motion for rehearing in which he contends that in the original disposition of this case we erred in two respects, first, in holding that the trial court's instruction to the jury to disregard certain argument of the county attorney cured the evil effect, if any, thereof, and second, that the trial court committed no reversible error in defining intoxication.
We have again reviewed the record in the light of his motion and are convinced that this case was properely disposed of on original submission.
Therefore, the motion for rehearing is overruled.
Opinion approved by the Court. *Page 212